VALHI REPORTS FOURTH QUARTER 2009 RESULTS DALLAS, TEXAS March 10, 2010.Valhi, Inc. (NYSE: VHI) reported a net loss attributable to Valhi stockholders of $3.6 million, or $.03 per diluted share, in the fourth quarter of 2009 as compared to net income of $28.5 million, or $.25 per diluted share, in the fourth quarter of 2008.For the full year of 2009, Valhi reported a net loss attributable to Valhi stockholders of $34.2 million, or $.30 per diluted share, compared to a net loss of $.8 million, or $.01 per diluted share, in the full year of 2008. The Chemicals Segment’s sales increased $54.9 million in the fourth quarter of 2009 compared to the fourth quarter of 2008.Net sales of $1,142.0 million for the full year of 2009 were $174.9 million lower than the full year of 2008.Net sales increased in the fourth quarter of 2009 primarily due to higher TiO2 sales volumes and the favorable effect of fluctuations in currency exchange rate, which increased sales by approximately $20 million, partially offset by lower average selling prices.For the full year period, net sales were lower in 2009 primarily due to lower sales volumes and average selling prices and the unfavorable effect of fluctuations in currency exchange rates, which decreased sales by approximately $35 million.Although the Chemicals Segment’s average selling prices were 5% lower in the fourth quarter of 2009 as compared to the fourth quarter of 2008, the Chemicals Segment’s average selling prices at the end of the fourth quarter 2009 were 2% higher than at the end of the third quarter 2009.The table at the end of this release shows how each of these items impacted the overall change in sales. The Chemicals Segment’s operating income for the fourth quarter of 2009 was $12.6 million compared with $21.4 million in the fourth quarter of 2008.For the year-to-date period, the Chemicals Segment’s operating loss was $10.6 million compared with operating income of $52.0 million for the full year of 2008.The Chemicals Segment’s operating income decreased in the fourth quarter of 2009 as compared to the fourth quarter of 2008 due to lower average TiO2 selling prices and the unfavorable effect of fluctuations in currency exchange rates, which decreased operating income by approximately $10 million.For the full year 2009, operating income declined primarily due to the negative effects of production curtailments in the first half of the year, which resulted in higher manufacturing costs per ton of pigment production during the year, as well as the effect of lower sales volumes and lower average TiO2 selling prices.This was partially offset by lower maintenance costs and the favorable effects of fluctuations in currency exchange rates, which increased segment profit by approximately $40 million.The Chemicals Segment’s
